DETAILED ACTION
EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Please amend Claim 14 as follows:
A method of driving a vehicle display device, the method comprising the steps of:
supplying first image data corresponding to a first image to a first display unit disposed in a first portion of a vehicle;
 supplying second image data corresponding to a second image to a second display unit disposed in a second portion of the vehicle; 
supplying third image data corresponding to a third image to a third display unit disposed in a third portion of the vehicle;
 detecting a current of a first power supply voltage output from a first power supply and generating  a first shut-down control signal when the detected current is greater than or equal to a reference current; 
detecting a voltage level of the first power supply voltage output from the first power supply and generating the first shut-down control signal when the detected voltage level is less than or equal to a reference voltage level; 6Application No. 16/799,520 Reply dated June 3, 2021 
Response to Office Action of March 4, 2021 outputting the first shut-down control signal generated from at least one of detecting the current and the voltage level of the first power supply; and 


Please amend Claim 17 as follows:
The method of claim 14, further comprising the steps of: 
detecting a current of a second power supply voltage output from a second power supply and generating  a second shut-down control signal when the detected current is greater than or equal to a reference current; 
detecting a voltage level of the second power supply voltage output from the second power supply and generating the second shut-down control signal when the detected voltage level is less than or equal to a reference voltage level,
 outputting the second shut-down control signal generated from at least one of detecting 7Application No. 16/799,520 Reply dated June 3, 2021Response to Office Action of March 4, 2021 the current and the voltage level of the second power supply, and
 supplying the second image data to the third display unit in response to the second shut- down control signal.

Allowable Subject Matter
2.	Claims 1-14 and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record alone, or in combination, fails to teach, disclose or render obvious, “A vehicle display device comprising: a first display unit disposed in a first portion of a vehicle and including a first display panel to display a first image and a first power supply to supply a first power supply voltage to the first display panel, the first power supply configured to detect an abnormality of a signal output to the first display panel to generate a first shut-down control signal; a second display unit disposed in a second portion of the vehicle and including a second display panel to display a second image and a second power supply to supply a second power supply voltage to the second display panel, the second power supply configured to detect an abnormality of a signal output to the second display panel to generate a second shut-down control signal; a third display unit disposed in a third portion of the vehicle and configured to display a third image or at least one of the first and second images; a controller to receive first image data corresponding to the first image, second image data corresponding to the second image, and third image data corresponding to the third image to provide the first image data, the second image data, and the third image data to the first display unit, the second display unit, and the third display unit, respectively, a first overcurrent protection circuit to detect a current output from the first power supply, and to generate the first shut-down control signal when the detected current is greater than or 2Application No. 16/799,520Reply dated June 3, 2021Response to Office Action of March 4, 2021equal to a reference current; a first short circuit protection circuit to detect a voltage level output from the first power supply, and to generate the first shut-down control signal when the detected voltage level is less than or equal to a reference voltage level; and a first OR gate connected to the first overcurrent protection circuit and the first short circuit protection circuit to output the first shut-down control signal generated from at least one of the first overcurrent protection circuit and the first short circuit protection circuit, wherein the controller is configured to supply the first image data to the third display unit in response to the first shut-down control signal, and to supply the second image data to the third display unit in response to the second shut-down control signal” in combination with the other claimed limitations set forth in independent claim 1.
The prior art of record alone, or in combination, fails to teach, disclose or render obvious, “A method of driving a vehicle display device, the method comprising the steps of: supplying first image data corresponding to a first image to a first display unit disposed in a first portion of a vehicle; supplying second image data corresponding to a second image to a second display unit disposed in a second portion of the vehicle; supplying third image data corresponding to a third image to a third display unit disposed in a third portion of the vehicle; detecting a current of a first power supply voltage output from a first power supply and generating a first shut-down control signal when the detected current is greater than or equal to a reference current; detecting a voltage level of the first power supply voltage output from the first power supply and generating the first shut-down control signal when the detected voltage level is less than or equal to a reference voltage level; 6Application No. 16/799,520 Reply dated June 3, 2021Response to Office Action of March 4, 2021outputting the first shut-down control signal generated from at least one of detecting the current and the voltage level of the first power supply; and supplying the first image data to the third display unit in response to the first shut-down control signal” in combination with the other claimed limitations set forth in independent claim 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMEN W BOGALE whose telephone number is (571)270-1579.  The examiner can normally be reached on M-F 10:AM-6:PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on (571)272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/AMEN W BOGALE/Examiner, Art Unit 2628     

/NITIN PATEL/Supervisory Patent Examiner, Art Unit 2628